           Case 1:20-cv-00596-AWI-SAB Document 21 Filed 08/18/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13            v.                                          RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     DR. G. UGWUEZE, et al.,
                                                      )   FINDINGS AND RECOMMENDATION
15                                                    )   RECOMMENDING DISMISSAL OF CERTAIN
                     Defendants.                      )   CLAIMS AND DEFENDANTS
16                                                    )
                                                      )   [ECF Nos. 17, 18]
17                                                    )
18            Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            On July 29, 2020, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable claim for retaliation and deliberate indifference against Defendant Dr. Kokor.
22   (ECF No. 17.) However, Plaintiff was advised that he failed to state any other cognizable claims.
23   (Id.) Therefore, Plaintiff was advised that he could file an amended complaint or a notice of intent to
24   proceed on the claims found to be cognizable. (Id.)
25            On August 14, 2020, Plaintiff filed a notice of intent to proceed only on the retaliation and
26   deliberate indifference claims against Defendant Dr. Kokor and dismiss all other claims and
27   Defendants. (ECF No. 18.)
28   ///
                                                          1
        Case 1:20-cv-00596-AWI-SAB Document 21 Filed 08/18/20 Page 2 of 3



1              Based on Plaintiff’s August 14, 2020 notice, the Court will recommend that this action proceed

2    against Defendant Dr. Kokor for retaliation and deliberate indifference to a serious medical need. Fed.

3    R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S.

4    544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). The Court will also recommend

5    all other claims and Defendants be dismissed from the action for failure to state a cognizable claim for

6    relief.

7              Accordingly, based on the foregoing, it is HEREBY ORDERED that the Clerk of Court

8    randomly assign a Fresno District Judge to this action.

9              Further, it is HEREBY RECOMMENDED that:

10             1.       This action proceed against Defendant Dr. Kokor for retaliation and deliberate

11                      indifference; and

12             2.       All other claims and Defendants be dismissed for failure to state a cognizable claim

13                      for relief.

14             These Findings and Recommendations will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

16   after being served with these Findings and Recommendations, Plaintiff may file written objections

17   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

19   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

20   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

21
22   IT IS SO ORDERED.

23   Dated:         August 17, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           2
     Case 1:20-cv-00596-AWI-SAB Document 21 Filed 08/18/20 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
